     Case 4:20-cr-00027-MFU Document 9 Filed 04/15/21 Page 1 of 1 Pageid#: 205




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION



UNITED STATES OF AMERICA                    )
                                            )
                                            )
v.                                          )
                                            )
                                            )
Brian David Hill                            )              4:20CR00027

                                 ORDER OF DESTRUCTION

       As the result of a plain view seizure, on March 9, 2015, the following item of contraband
was seized from the above-named offender.

                   1. A cell phone

        IT IS HEREBY ORDERED THAT the above item of contraband be destroyed pursuant
to the Western District of Virginia United States Probation Office policy.

                                15th            April
               ENTERED THIS____DAY OF_______________, 2021
                                                                     Michael F. Urbanski
                                                                     Chief U.S. District Judge
                                                                     2021.04.15 14:38:43 -04'00'
                                            ____________________________________
                                            THE HONORABLE MICHAEL F. URBANSKI
                                            CHIEF U.S. DISTRICT JUDGE
